DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 8 October 2021 have been fully considered but they are not persuasive.
Regarding claims 7-12, the applicant argued, “…Noh’s Number of Coded Symbols Q’ Cannot Constitute the Claimed ‘Number of Coded Bits for the HARQ-ACK’…Noh discloses determining the number of coded symbols Q’ based on NsymbPUSCH-initial…Since Noh discloses determining the number of coded symbols, not a number of coded bits, Noh fails to disclose or suggest the claimed ‘determin[ing]a number of coded bits…for the transmport block (NPUSCH-initialsymb)…One of ordinary skill in the art also would not recognize the number of coded symbols Q’ in Noh as the claimed ‘number of coded bits’ because Noh also discloses the number of HARQ-ACK bits O, which is different from the number of coded symbols Q’. Noh is silent regarding determination of the number of HARQ-ACK bits O…” on pages 6-9.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶110-114 and 147-148 and figures 10 and 15 Noh clearly teaches configured determine a number of coded bits for the HARQ-ACK at least based on a number of single-carrier frequency-division multiple access (SC-FDMA) symbols for an initial transmission of the PUSCH for the transport block PUSCH-initialsymb) (¶¶110-114 and 147-148; figures 10 and 15: processor determines number of coded HARQ-ACK bits based on NsymbPUSCH-initial). Firstly, the claim limitation recites the broad language “at least based on”. As such, the claim limitation is interpreted as determining a number of coded HARQ-ACK bits using NPUSCH-initialsymb as one of the variables. Equation 4 in ¶111 is an equation for determining Q’ including NsymbPUSCH-initial as a variable. ¶113 states that QACK=Qm*Q’. Furthermore, ¶114; Table 6 shows encoded HARQ-ACK per Qm values. The difference between the number of coded symbols and the number of coded bits is merely a matter of units as the number of coded symbols and the number of coded bits are directly proportional based on the symbol rate and the bit rate. For the simplest example, when symbol rate equals bit rate, the number of coded symbols equals the number of coded bits. Therefore, this difference is trivial and one of ordinary skill in the art would recognize the method for determining a number of coded HARQ-ACK bits based on NsymbPUSCH-initial to be substantively equivalent to the method for determining a number of coded HARQ-ACK symbols based on NsymbPUSCH-initial. Even when the symbol rate and the bit rate are not equal, the number of symbols will still be directly proportional to the number of bits resulting in the number of coded HARQ-ACK bits being based on NsymbPUSCH-initial. Additionally, O is clearly the number of HARQ-ACK bits before encoding as evidenced by ¶¶110-114.
Not only does Noh’s disclosure teach the broad claim limitation but Noh’s disclosure also teaches it in the same manner as the applicant’s specification. Noh’s disclosure is equivalent to equations 3 and 4 on pages 16-17 of the applicant’s specification. The only difference being that the applicant’s disclosure recites H=QmxQ’ while Noh’s disclosure recites QACK=Qm*Q’.
Regarding claims 7-12, the applicant argued, “…Noh discloses that ‘[i]f UE is configured to transmit a PUSCH and an SRS in the same subframe for initial transmission or the allocation of PUSCH resources for initial transmission partially overlaps with a bandwidth allocated for the transmission of a cell-specific SRS subframe and SRS, NSRS=1.’…Claim 7, however, recites ‘the value is 1…with an index I+1’…Transmitting the PUSCH and the SRS in the same subframe, as disclosed by Noh, is different from SRS=1’ cannot constitute the claimed ‘value is 1…index I+1,’…” on pages 9-10.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶112 Noh clearly teaches the value is 1 in a case that a signal of an SC-FDMA symbol with an index I is generated based on a content for resource elements corresponding to an SC-FDMA symbol with an index I+1 (¶112: NSRS is 1 when PUSCH SC-FDMA symbol for PUSCH initial transmission is followed by PUSCH SC-FDMA symbol for SRS). As the applicant stated Noh ¶112 recites “If UE is configured to transmit a PUSCH and an SRS in the same subframe for initial transmission or the allocation of PUSCH resources for initial transmission partially overlaps with a bandwidth allocated for the transmission of a cell-specific SRS subframe and SRS, NSRS=1”. This sentence includes two options that result in NSRS=1. The applicant’s arguments emphasized the broader of the two options (with regard to this specific claim limitation). The other option is “If…the allocation of PUSCH resources for initial transmission partially overlaps with a bandwidth allocated for the transmission of a cell-specific SRS subframe and SRS, NSRS=1”. The partial overlap results in PUSCH SC-FDMA symbol (symbol index I) being generated based on SRS symbol (symbol index I+1) because the NsymbPUSCH-initial needs to be reduced to make room for SRS resulting in NSRS equaling 1 such that NsymbPUSCH-initial = (2*(NsymbUL-1)-NSRS)) = (2*(NsymbUL-1)-1)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469